DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections, § 112(f) invocations, and rejections previously stated for the original specification and claims are overcome by the amendments made by the applicant unless stated below otherwise. 

Response to Arguments
Applicant’s arguments with respect to the § 103 rejections of claim(s) 1-13 presented on Pages 9-12 of the Remarks of 11/3/2021 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 5, and 13 are objected to because of the following informalities:  
Claim 1 Lines 8-9, “the detected user terminal” should be corrected to --a detected user terminal--. 
Claim 1 Lines 14-15, “the determined boarding position” should be corrected to --a determined boarding position --. 
Claim 1 Line 17, “the signal for guiding the determined boarding position” should be corrected to --a signal for guiding the determined boarding position--. 
Claim 5 Lines 3-4, “the calculated expected time” should be corrected to --a calculated expected time --. 
Claim 13 Page 6 Line 4, “the detected user terminal” should be corrected to --a detected user terminal --. 
Claim 13 Page 6 Line 9, “the determined boarding position” should be corrected to --a determined boarding position --. 
Claim 13 Page 6 Line 11, “the signal for guiding the determined boarding position” should be corrected to --a signal for guiding the determined boarding position--. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2019/0103028; hereinafter Kobayashi; already of record), in view of Fairfield et al. (US 2020/0192385), further in view of Stefik et al. (US 2012/0092191, hereinafter Stefik; already of record).

Regarding claim 1, Kobayashi discloses:
A boarding information guiding system comprising at least one processor configured for:
receiving a bus information signal from at least one bus terminal installed in at least one 
bus to acquire bus service information about each of the at least one bus (Paragraphs [0025] and [0029]);

getting-on place from among the candidate places on the basis of a detection result of the position detector, the detection result is a present position of the user that approaches the station or pick up spot);
receiving boarding wish information from the detected user terminal and matching the 
boarding wish information with the bus service information to determine a boarding bus (Paragraphs [0025] and [0029]);
determining a boarding position of the boarding bus and providing a signal for guiding the boarding position to the user terminal (Paragraphs [0025], [0029], [0030], [0033], i.e. a user terminal sending a use request to an on-demand bus, and the on-demand bus accepting the request and communicating to the user terminal); and
determining a stop position corresponding to the determined boarding position and providing a signal for guiding the stop position to a bus terminal of the boarding bus (Paragraphs [0025], [0029]-[0031], [0033], and [0068], i.e. the bus stopping at a getting on/off place requested by a user via use request from user terminal), 
…
Kobayashi does not disclose:
…
wherein, after the signal for guiding the determined boarding position is provided to the user terminal, when the boarding bus fails to stop at the determined boarding position, the at least one processor determines a position where the boarding bus has actually stopped, as a modified boarding position, provides a signal for guiding the modified boarding position to the user 
wherein, after the signal for guiding the boarding position is provided to the user terminal, before the boarding bus stops at the stop position, in order to prevent other buses from stopping within a certain radius from the stop position, the at least one processor provides a stop restriction zone based on the stop position to at least one bus terminal of at least one other bus scheduled to stop at the bus station.
However in the same field of endeavor, Fairfield teaches arranging a pickup between a driverless vehicle and a passenger (Abstract) and more specifically:
…
wherein, after the signal for guiding the determined boarding position is provided to the user terminal, when the boarding bus fails to stop at the determined boarding position, the at least one processor determines a position where the boarding bus has actually stopped, as a modified boarding position, provides a signal for guiding the modified boarding position to the user terminal, and determines a position where there is no structure that obstructs boarding of a user of the user terminal, as the boarding position for the user (Paragraphs [0016]-[0020] and [0026], i.e. an unsuccessful fly-by pick up for a bus caused by current environmental conditions, i.e. the business of the local traffic obstructing passenger boarding, leads to a rearrangement of a new pickup location for a successful fly by pickup), and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kobayashi to incorporate …wherein, after the signal for guiding the determined boarding position is provided to the user terminal, when the boarding bus fails to stop at the determined boarding position, the at least one processor determines a position where the boarding bus has actually stopped, as a modified boarding position, provides a signal for guiding the modified boarding position to the user terminal, and determines a position where there is no structure that obstructs boarding of a user of the user terminal, as the boarding position for the user, and…, as taught by Fairfield. Doing so would increase the efficiency of the vehicles and reduces the time needed to find a spot to park, stop and park the vehicle, and to wait for the passenger(s), as recognized by Fairfield (Paragraph [0025]).
The combination of Kobayashi and Fairfield does not teach:
…
wherein, after the signal for guiding the boarding position is provided to the user terminal, before the boarding bus stops at the stop position, in order to prevent other buses from stopping within a certain radius from the stop position, the at least one processor provides a stop restriction zone based on the stop position to at least one bus terminal of at least one other bus scheduled to stop at the bus station.
However in the same field of endeavor, Stefik teaches a computer-implemented system and method for tagging a parking space for a motor vehicle through a gesture (Abstract) and more specifically:
…
wherein, after the signal for guiding the boarding position is provided to the user terminal, before the boarding bus stops at the stop position, in order to prevent other buses from stopping within a certain radius from the stop position, the at least one processor provides a stop restriction zone based on the stop position to at least one bus terminal of at least one other bus 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kobayashi to incorporate …wherein, after the signal for guiding the boarding position is provided to the user terminal, before the boarding bus stops at the stop position, in order to prevent other buses from stopping within a certain radius from the stop position, the at least one processor provides a stop restriction zone based on the stop position to at least one bus terminal of at least one other bus scheduled to stop at the bus station, as taught by Stefik. Doing so would assist the inconvenienced user in order to remedy said user who can no longer stick to their original parking or stopping plan, as recognized by Stefik (Paragraph [0095]).

claim 2, the combination of Kobayashi, Fairfield, and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the at least one processor is configured to match a bus number in the boarding wish information with a bus number in the bus service information to determine a bus having a current position closest to the bus station, as the boarding bus (Fig. 7; Paragraphs [0026]-[0028], [0071] and [0083], i.e. of the plurality of buses available going to the same final destination and thus having the same bus number, matching with a bus that is closet to pick up a user already located at a through space for that specific bus. For example if Bus G and Bus H are both number 6 buses, i.e. both depart from street X and end at street Y, and according to Fig. 7 user U1 wants to be picked at place A, Bus G will pick up U1 since its route includes Place A as a through place while Bus H instead does not. Additionally, the boarding position is based on a user request for a pick-up location, where said user will then board).

Regarding claim 3, the combination of Kobayashi, Fairfield, and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the at least one processor is configured to match a bus number in the boarding wish information with a bus number in the bus service information to determine a bus having an earliest scheduled arrival time to the bus station, as the boarding bus (Paragraphs [0026] and [0054], [0057], and [0083] i.e. of the plurality of buses available going to the same final destination and thus having the same bus number, selecting a bus that meets the time period that the user desires to get on the on-demand bus Additionally, the boarding position is based on a user request for a pick-up location, where said user will then board).

claim 4, the combination of Kobayashi, Fairfield, and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein, when there is at least one preset stop position in the bus station, the at least one processor determines one of the at least one preset stop position as the boarding position based on a position of the user terminal (Paragraphs [0027], [0028], [0081], [0083], and [0091], i.e. a user requesting a use request getting-on place near a through place as a result of the user terminal position detector. Additionally, the boarding position is based on a user request for a pick-up location, where said user will then board).

Regarding claim 5, the combination of Kobayashi, Fairfield, and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the at least one processor is further configured for calculating an expected time for the boarding bus to stop at the stop position and providing the calculated expected time to the user terminal (Paragraphs [0027] and [0040]).

Regarding claim 7, the combination of Kobayashi, Fairfield, and Stefik teaches the system of claim 1. The combination of Kobayashi, Fairfield, and Stefik further teaches: wherein the at least one processor is configured to determine whether the boarding bus (Kobayashi: Abstract, i.e. a boarding bus) is in a situation of failing to stop at the stop position, determine a modified boarding position (Kobayashi: Abstract, i.e. an on-board position) by analyzing a position where the boarding bus is able to stop, and provide a signal for guiding the modified boarding position to the user terminal (Stefik: Fig. 1 Elements 16 and 17; Fig. 10 Paragraphs [0046], [0047], [0091], and [0093]-[0096], i.e. Stefik teaches a parking or stopping location system for a vehicle which communicates between an in vehicle on-board informational device and a user smart telephone. When a user vehicle reserves to stop or park in a location that in 

Regarding claim 8, the combination of Kobayashi, Fairfield, and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the at least one processor is configured to determine a current position of the user terminal as the boarding position (Paragraph [0083], i.e. the boarding position is based on a user request for a pick-up location, where said user will then board).

Regarding claim 9, the combination of Kobayashi, Fairfield, and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the at least one processor is configured to acquire destination information included in the boarding wish information and determine the boarding bus among buses having bus service information corresponding to the destination information (Paragraphs [0027] and [0029], i.e. of the plural buses selecting one which corresponded with a use request with the final destination as the getting-off place).

claim 10, the combination of Kobayashi and Stefik teaches the system of claim 1. Kobayashi further discloses: wherein the bus information includes a current position and a bus number of a bus where the bus terminal is installed (Paragraphs [0027], [0036], and [0041], i.e. GPS detecting current positon and a bus number as identified by a fixed departure place and final destination, i.e. the route number).

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 1, above, and is therefore rejected on the same premise.

Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Fairfield, further in view of Stefik as applied to claim 1 above, further in view of Bong et al. (KR 2014/0133649; already of record in the IDS; the citations based on the attached translation).

Regarding claim 6, the combination of Kobayashi, Fairfield, and Stefik teaches the system of claim 1. The combination of Kobayashi, Fairfield, and Stefik does not teach: wherein at least one processor is further configured for providing a mis-boarding notification signal to the user terminal when the bus terminal and the user terminal are within a preset distance and a bus number in the boarding wish information fails to match a bus number of a bus located where the bus terminal is installed.
However in the same field of endeavor, Bong teaches a method for providing a traffic guidance service for a visually impaired person (Abstract) and more specifically: wherein at least one processor is further configured for providing a mis-boarding notification signal to the user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kobayashi to incorporate wherein at least one processor is further configured for providing a mis-boarding notification signal to the user terminal when the bus terminal and the user terminal are within a preset distance and a bus number in the boarding wish information fails to match a bus number of a bus located where the bus terminal is installed, as taught by Bong. Doing so would notify a blind person that they have boarded the wrong bus since they would not be able to realize this by the usual visual cues, as recognized by Bong (Description Paragraph [A]).

Regarding claim 11, the combination of Kobayashi, Fairfield, and Stefik teaches the system of claim 1. Kobayshi further discloses:
…
receiving an input of boarding wish bus from a user (Paragraph [0025] and [0052], i.e. use request); and
…
The combination of Kobayashi, Fairfield, and Stefik does not teach:
wherein the user terminal is configured for:
…

However in the same field of endeavor, Bong teaches:
wherein the user terminal is configured for:
…
outputting a tactile signal for guiding the user to the boarding position, based on the signal for guiding the boarding position (Description Paragraph [B], i.e. outputting bus location information as vibration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kobayashi to incorporate wherein the user terminal is configured for:…outputting a tactile signal for guiding the user to the boarding position, based on the signal for guiding the boarding position., as taught by Bong. Doing so would allow for a visually impaired person to locate the bus, as recognized by Bong (Description Paragraph [B]). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Fairfield, further in view of Stefik, even further in view of Bong et al. as applied to claim 11 above, still further in view of Hauser et al. (US 2014/0344375, hereinafter Hauser; already of record).

The combination of Kobayashi, Fairfield, Stefik, and Bong teaches the system of claim 

	However in the same field of endeavor, Hauser teaches systems and methods for providing notifications to a user (Abstract) and more specially: wherein the user terminal comprises two separate devices communicating with each other, and the receiving of the input and the outputting of the tactile signal are implemented in different devices (Fig. 1; Paragraphs [0015]-[0017], i.e. a mobile phone as an input unit and a watch as the output unit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kobayashi to incorporate wherein the user terminal comprises two separate devices communicating with each other, and the receiving of the input and the outputting of the tactile signal are implemented in different devices, as taught by Hauser. Doing so would allow for notifications of events to be received based on the activity of the user, e.g. their location relative to a bus station, as recognized by the output unit, as recognized by Hauser (Paragraphs [0005]-[0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286. The examiner can normally be reached generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T.R./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/28/2022